Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 have been canceled.  Claims 12-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US 5344038) (Freeman) in view of Short (US 6613408) (Short).
Freeman discloses a liquid container for a motor vehicle, comprising: a storage volume for storing a liquid; and at least one shell, which at least partially delimits the storage volume, wherein
the shell has been produced at least partially in an injection molding process (see Fig. 5 and column 3, lines 1-3, column 4, line 65- column 5, line 8), the shell has a barrier layer (material 30 of the liner 12 is impermeable to methyl and ethyl alcohol and gasoline blends as stated in column 4, lines 3-10), the shell has a reinforcing element (layer 24a of impregnated fibrous material), which is formed at least partially 
	Freeman fails to disclose that the barrier layer is a film.  Short teaches a fuel tank with a barrier layer (second layer 32 of ethylene vinyl alcohol (EVOH) copolymer) which is a barrier film of 0.1 -1 mm thick.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the barrier layer to be a film to limit the thickness of the tank wall, decrease the weight of tank and decrease the cost of materials.
	Re claim 13, the reinforcing element (RE) [24a] is arranged between the barrier film [12] and the support structure (24b].
	Re claim 14, Freeman fails to disclose the first half shell and second half shell.  Short teaches two half shells as shown in Fig. 1 and discussed in column 2 (column 2, lines 26-35 discuss the general construction of the two half shells and column 2, lines 35-42 discuss the joining of the half shells at flanges 22 and 28).  The layer construction of the two half shells is identical with four layers 30, 32, 34, 36, the layers of first layer 30 of HDPE and the third layer of HDPE are both considered structural or reinforcing layers, the barrier layer or second layer 32 is positioned between the two layers 30 and 34.  Therefore, the first half shell and the second half shell each have a support structure (one of layers 30 and 34) and a reinforcing element (the other of layers 30 and 34).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the Freeman container to have two half shells of similar layer construction to protect the barrier layer between two layers.

	Re claim 17, the RE is curved as shown in Fig. 2.
	Re claim 18, Freeman discloses a method for producing a liquid container, comprising the steps of: providing a barrier layer; providing a reinforcing element, which is formed at least partially or completely of a thermoplastic fiber-reinforced composite material; integrally connecting the barrier layer to the reinforcing element; injection-molding a support structure, the support structure being integrally connected to the reinforcing element and the support structure being integrally connected to the barrier layer.
Freeman fails to disclose that the barrier layer is a film.  Short teaches a fuel tank with a barrier layer (third layer 34 of ethylene vinyl alcohol (EVOH) copolymer) which is a barrier film of 0.4 mm thick (400 micrometers).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the barrier layer to be a film to limit the thickness of the tank wall, decrease the weight of tank and cost of materials.
Re claim 19, the thermoforming of the barrier layer is discussed in column 4, lines 12-14 of Freeman; the barrier layer is positioned in an injection molding tool (mold) (see Fig. 5).
Re claim 20, the barrier layer is fixed and thermoformed by generating a negative pressure in the injection molding tool.
Claims 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short (US 6613408) (Short) in view of Freeman et al (US 5344038) (Freeman).

the shell has been produced at least partially in an injection molding process (this limitation is a product-by-process limitation and limits the materials to be moldable materials such as plastics), the shell has a barrier film (layer 32 of EVOH), the shell has a reinforcing element (RE) (first layer 30 of HDPE), which is formed at least partially or completely of a plastic material, the shell has a single-part or multi-part support structure (SS) (layer 34 of HDPE), which is formed at least partially or completely of an injection-molded material (plastic material), the barrier film is integrally bonded to the reinforcing element, and the barrier film and the reinforcing element are each integrally bonded to the support structure.
	Short fails to disclose the fiber reinforced composite material.  Freeman teaches fiber reinforced composite material in layer 24, 24a, 24b.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the reinforcing element to be a fiber reinforced composite material as taught by Freeman for the purpose of improving strength and durability of the element.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Freeman as applied to claim 12 above, and further in view of Wang (US 2008/0290331).
The combination discloses that the SS and RE define cover layers of the barrier film and enclose the barrier film as a central layer, the barrier film central layer is EVOH.  The combination fails to disclose (1) the material of the SS being PA6, (2) the material of the RE being glass fiber reinforced PA6.   Wang teaches glass fiber reinforced PA6, especially for auto parts and especially for good moldability, dimensional stability, chemical resistance, oil resistance, thermal stability, slip resistance and abrasion resistance.  See paragraph [0005].  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the material of the SS and RE to be glass fiber .

Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
The Office disagrees with applicant’s characterization of layer 14 as a “fiber” material (see underlined portion on page 8 of applicant’s remarks submitted March 5, 2021) or as a “layer of impregnated fibrous material 14” (as stated in the first sentence of the second to last paragraph on page 8 of applicant’s remarks submitted March 5, 2021).  Freeman states on column 3, lines 36-38 that layer 14 is “phenolic foam, mineral batting material or other suitable material.”  Phenolic foam and mineral batting material would connect rather than separate adjacent layer.
The Office realizes that insulative layer 14 is situated between layers 24a and 24b of impregnated fibrous material but doesn’t agree with applicant’s characterization that layer 14 separates layers 24a, 24b and 30.  The layer 14 connects the two layers 24a and 24b.  Layer 30 connects directly to layer 24a. There is no supporting language within Freeman which supports applicant’s position.  
Office suggests that all of layers 30, 24a, 24b and 14 are integrally bonded to each other.  Figure 5 of Freeman shows that the liner 12 of corrosion resistant material 30 and layer 14 are in place as the injection molding/ impregnating of layers 24a and 24b occurs.  Column 4, line 46 to column 5, line 17 
Applicant states that: “Freeman is not understood to disclose the barrier film and the reinforcing element are each integrally bonded to the support structure” in the first thee lines of page 9 of applicant’s remarks submitted March 5, 2021.  This statement is not further explained.  The Office doesn’t understand if (1) applicant doesn’t believe that the appropriate bonds or integral bonds exist or (2) applicant believes that these elements must be touching to meet the “integrally bonded” language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733